
	
		II
		111th CONGRESS
		1st Session
		S. 1591
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mrs. Murray (for herself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To amend the Foreign Assistance Act of
		  1961, to establish the Health Technology Program in the United States Agency
		  for International Development to research and develop technologies to improve
		  global health, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century Global Health Technology
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States has committed to the
			 United Nations Millennium Development Goals of—
				(A)reducing child mortality;
				(B)improving maternal health; and
				(C)combating HIV/AIDS, malaria, and other
			 diseases.
				(2)The goals described in paragraph (1) cannot
			 be reached without health technologies and devices to diagnose infectious
			 diseases and reduce disease transmission.
			(3)The development, advancement, and
			 introduction of affordable and appropriate technologies are essential to
			 efforts by the United States to reduce deaths among the world’s most vulnerable
			 populations, particularly children and women in the developing world.
			(4)A recent report by the Institute of
			 Medicine on the commitment of the United States to global health—
				(A)recommends that United States institutions
			 share existing knowledge to address prevalent health problems in low- and
			 middle-income countries;
				(B)recommends continued support for
			 partnerships between the public and private sectors to develop and deliver
			 health products in low- and middle-income countries; and
				(C)urges the United States Government to
			 continue its support for innovative research models to address unmet health
			 needs in poor countries.
				(5)Investments by the United States in
			 affordable, appropriate health technologies, such as medical devices for
			 maternal and child care, vaccine delivery tools, safe injection devices,
			 diagnostic tests for infectious diseases, and innovative disease prevention
			 strategies—
				(A)reduce the risk of disease transmission;
			 and
				(B)accelerate access to life-saving global
			 health interventions for the world’s poor.
				(6)Through a cooperative agreement, known as
			 the Technologies for Health program (referred to in this section as
			 HealthTech), USAID supports the development of technologies
			 that—
				(A)maximize the limited resources available
			 for global health; and
				(B)ensure that products and medicines
			 developed for use in low-resource settings reach the people that need such
			 products and medicines.
				(7)The HealthTech cooperative
			 agreement—
				(A)facilitates public-private collaboration in
			 the development of global health technologies;
				(B)leverages public sector support for early
			 stage research and development of health technologies to encourage private
			 sector investment in late-stage technology development and product introduction
			 in developing countries;
				(C)benefits the United States economy by
			 investing in the growing United States global health technology sector,
			 which—
					(i)provides skilled jobs for American workers;
			 and
					(ii)enhances United States competitiveness in
			 the increasingly technological and knowledge-based global economy; and
					(D)enhances United States national security
			 by—
					(i)reducing the risk of pandemic disease;
			 and
					(ii)contributing to economic development and
			 stability in developing countries.
					3.PurposeThe purpose of this Act is to authorize a
			 health technology development program that supports coordinated, long-term
			 research and development of appropriate global health technologies—
			(1)to improve global health;
			(2)to reduce maternal and child mortality
			 rates; and
			(3)to reverse the incidence of HIV/AIDS,
			 malaria, and other diseases.
			4.Establishment of the Health Technology
			 ProgramSection 107 the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151e) is amended by adding at the
			 end the following:
			
				(c)Health Technology Program(1)There is established in the United States
				Agency for International Development (referred to in this section as
				USAID) the Health Technology Program, which shall—
						(A)coordinate and lead research and
				development efforts;
						(B)be
				funded by USAID on a competitive basis; and
						(C)serve as a national laboratory and
				technology development program for global health.
						(2)The Health Technology Program shall
				develop, advance, and introduce affordable, available, and appropriate
				technologies specifically designed—
						(A)to
				improve the health and nutrition of developing country populations;
						(B)to
				reduce maternal and child mortality; and
						(C)to
				improve the diagnosis, prevention and reduction of disease, especially
				HIV/AIDS, malaria, tuberculosis, and other major diseases.
						(3)The Health Technology Program shall be
				located at an institution with a successful record of—
						(A)advancing the technologies described in
				paragraph (2); and
						(B)integrating practical field experience into
				the research and development process in order to introduce the most appropriate
				technologies.
						(4)The Administrator of USAID, in
				collaboration with the Health Technology Program, shall submit an annual report
				to Congress and all relevant Federal agencies that describes—
						(A)the relevant activities of the Health
				Technology Program that are in the incubation phase;
						(B)the progress made on such activities and on
				other projects carried out through the Health Technology Program; and
						(C)the outlook for future health technology
				efforts evaluated by the Health Technology Program to have significant growth
				potential.
						(5)There are authorized to be appropriated
				$5,000,000 for each of the fiscal years 2010 through 2014 to carry out the
				Health Technology Program under this
				subsection.
					.
		
